Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Kim ( 20170062535).


    PNG
    media_image1.png
    591
    867
    media_image1.png
    Greyscale

Regarding claim 9, Kim teaches an partial transparent display device comprising: m transparent emission pixels (where m is a natural number) arranged in a column direction in one side of a substrate; n driving emission pixels (where n is a natural number equal to or less than m) arranged in the column direction to be adjacent to a final transparent emission pixel (please see figures 1-11); and k light emitting elements (where k is a natural number of (m+n)) arranged in the transparent emission pixels and the driving emission pixels, respectively ((please see figures 1-11), wherein the m transparent emission pixels include transparent areas that are disposed around the light emitting elements, wherein k pixel circuits are distributed to and disposed in the n driving emission pixels, and wherein the k pixel circuits are sequentially connected to the k light emitting elements (please see figures 1-11).  
Regarding claim 10, Kim teaches an partial transparent display device according to claim 9, wherein the transparent emission pixels and the driving emission pixels have a same size and shape ((please see figures 1-11).  
Regarding claim 11, Kim teaches an partial transparent display device according to claim 9, further comprising a plurality of standard emission pixels that are arranged in the column direction to be adjacent to a final driving emission pixel (please see figures 1-11).  
Regarding claim 18, Kim teaches an partial transparent display device according to claim 9, further comprising link electrodes that link the pixel circuits and the light emitting elements, wherein the link electrodes are disposed on one side of the transparent emission pixels to bypass and surround the light emitting elements (please see figures 1-11).  
Regarding claim 19, Kim teaches an partial transparent display device according to claim 9, wherein the substrate is partitioned into a display area and a non-display area, and a dam structure is provided in the non-display area and has a closed curve structure surrounding the display area (please see figures 1-11).  
Regarding claim 20, Kim teaches an partial transparent display device according to claim 19, wherein the pixel circuits disposed in the display area are formed with the same size (please see figures 1-11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ( 20170062535), in view of MATSUEDA (20150311265)..



    PNG
    media_image1.png
    591
    867
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an partial transparent display device comprising: a substrate (100); a transparent emission area (fig. 11: B12) disposed adjacent to one side of the substrate (please see fig. 1 and 2); a driving emission area (fig. 11: G11 + G11_CA) disposed adjacent to the transparent emission area and closer to another side opposite to the one side of the substrate (please see fig. 1 and 2); and a pad part (par. 42 and 44, and as seen in fig. 1, teach bonding pads pm 10  attached to the Drivers) that extends from the driving emission area and is disposed on the other side of the substrate (fig. 1 shows drivers on multiple sides of 10 and these drivers will be attached to pads on 10, these pads being on sides of 10), wherein the driving emission area includes driving emission pixels (please see fig. 11) which are defined by scan lines, data lines, (fig. 1 and 11 and par. 38-45 teach gate lines extending from the driver to G11 + G11_CA, data lines extending from the driver G11 + G11_CA; par. 45 teaches a power controller) and wherein the transparent emission area includes transparent emission pixels which are defined without the scan lines, the data lines, and the pixel driving power supply lines (please see fig. 11).  
Kim does not explicitly show:
pixel driving power supply lines in the pixel driving area
Matsueda teaches pixels wherein under the OLED portion, next to the TFT, resides power supply lines, which is common structural architecture for TFT/OLED combinations (e.g. fig. 29 and 30).  Such placement would allow for efficient structuring of TFT/OLEDs portions.

Regarding claim 3, Kim/Matsueda teaches an partial transparent display device according to claim 1, wherein a gate driving unit connected to the scan lines is further disposed on at least one side of a right side and a left side of the driving emission area (please see Kim, fig. 1 and 11).  
Regarding claim 8, Kim/Matsueda teaches an partial transparent display device according to claim 1, wherein the substrate is partitioned into a display area and a non-display area, and a dam structure is provided in the non-display area and has a closed curve structure surrounding the display area (please see Kim, fig. 1 and 11).  


Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are objected to based on their dependency on claim 4.
Claim 7 is  objected to based on their dependency on claim 6.

Claim 12, which depends on claim 11, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are objected to based on their dependency on claim 12.

Claim 15, which depends on claim 11, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are objected to based on their dependency on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/           Primary Examiner, Art Unit 2894